El Juez Asociado Sk. Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez en 30 de octubre de •1912, después de declarar con lugar una excepción previa por el fundamento de que la demanda era ambigua, concedió al demandante y apelante el término de veinte días para en-mendar su demanda. En 21 de noviembre de 1912, el secre-tario de la’ corte de distrito recibió por correo una' demanda enmendada, de modo que dicha demanda enmendada fné *371recibida por el secretario veintidós días, en vez de veinte, después de haberse dado el permiso para hacer enmiendas. Los demandados presentaron una moción para que se deses-timara la acción por el fundamento de que la demanda en-mendada había sido presentada después de vencido el término señalado en la orden, cuya moción fue declarada con lugar por la corte. Alega el apelante que como él tenía derecho a <jue le fuera notificada la orden, el término solamente empezó a correr desde el día 31 de octubre, y que como la demarida enmendada fué depositada en el correo el día 20 del mes 'si-guiente, o sea el 20 de noviembre, dicho apelante estaba dentro del término fijado. La le3r no exigía que se hiciera ninguna notificación de la orden' dictada anteriormente sobré la excep-ción previa, y por tanto, el término de veinte días, que era más que suficiente, empezó a correr desde el día 30 de octubre exclusive. Además, con el hecho de poner en el correo una alegación que ha sido enmendada, no se cumple suficientemente con la ley. La alegación debió estar en poder del secretario el día 20, o antes. Los artículos 321 y 323 del Código de En-juiciamiento Civil no tienen aplicación, pu.es ellos solamente amplían el término de las notificaciones o la entrega de docu-mentos. La presentación de una alegación en la corte 'no constituye dicha entrega. Los artículos, tal vez, pudieran ser aplicables si la cuestión que se discute fuera la entrega de las copias de las alegaciones a los abogados o a las partes.
Según la jurisprudencia de California y aquella que regula este asunto y otros semejantes, resulta que la cuestión rela-tiva a si una enmienda o alegación puede ser presentada después de expirado el término señalado por la corte, '• es una que pertenece a la discreción de la corte. Bowers v. Dickerson, 18 Cal., 420; Carter v. Paige, 20 Pac., 729; Barling v. Weeks, 4 Cal. App., 456; 31 Cyc., 354, 355. Y no se revocará una sentencia en la que se desestima una demanda, porrno hacerse la presentación en tiempo, a menos que se demuestre que ha habido un abuso de discreción. En el presente caso, el apelante na ha alegado, que se haya cometido ningún abuso *372de discreción, .habiendo sostenido por el contrario qne ejercitó estrictamente sns derechos. Hemos examinado los antos y no podemos, expresar qne la corte haya cometido ningún abuso de discreción, puesto que se concedieron al apelante veinte días para presentar enmiendas, lo que no verificó y especialmente porque la demanda original no ha sido sometida a nuestra consideración, no habiéndose alegado ninguna excusa satis-factoria por no haberse presentado la demanda a su debido tiempo. La sentencia, debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.